Determination of the New York State Liquor Authority dated February 18, 1963, disapproving petitioner’s application for a retail license, unanimously annulled, on the law and on the facts, and the proceeding remanded to the respondent for the purpose of reconsideration and the making of appropriate findings, without costs to either party. If respondent credited the homosexual incident, its action was arbitrary; there is insufficient evidence as a matter of law with respect to the occurrence. Since the respondent made no express finding but only an oblique reference *530with respect to the incident, the matter should be remanded for a redetermination. It may be, in the opinion of the Authority, that the prior history of the licensee standing alone might not have warranted the determination to refuse the renewal of the license. Concur — Botein, P. J., Breitel, Rabin, McNally and Stevens, JJ.